OPINION — AG — ** RULES AND REGULATIONS — LEGISLATIVE ACTION — OVERRIDING ** A RESOLUTION ADOPTED BY A SINGLE HOUSE OF THE LEGISLATURE DISAPPROVING AN ADMINISTRATIVE RULE UNDER 75 Ohio St. 308 [75-308] WILL CONSTITUTE NO MORE THAN AN EXPRESSION OF OPINION OF THE HOUSE WHICH PASSES IT, UNTIL SUCH TIME AS THE RESOLUTION IS ALSO ADOPTED BY THE OTHER HOUSE OF THE LEGISLATURE AND DULY PRESENTED TO THE GOVERNOR, ALL AS REQUIRED FOR THE ENACTMENT OF LEGISLATION UNDER ARTICLE V AND ARTICLE VI . TO THE EXTENT THAT 75 Ohio St. 308 [75-308] MAY BE INTERPRETED AS ALLOWING A "ONE HOUSE VETO" RESOLUTION TO INVALIDATE AN OTHERWISE PROPER ADMINISTRATIVE RULE, OR TO PREVENT READOPTION OF SUCH RULE, 75 Ohio St. 308 [75-308] IS UNCONSTITUTIONAL. (ADMINISTRATIVE RULES AND REGULATIONS, LEGISLATURE, VETO, LEGISLATIVE VETO) CITE: ARTICLE V, SECTION 34, ARTICLE V, SECTION 1, ARTICLE V, SECTION 35, ARTICLE VI, SECTION 11, 75 Ohio St. 301 [75-301], 75 Ohio St. 308 [75-308](B), ARTICLE VIII, SECTION 3, ARTICLE VI, SECTION 1(B), ARTICLE V, SECTION 28, ARTICLE V, SECTION 30,8 U.S.C.A. 1254(C) (JAMES B. FRANKS) SEE: OKL., 681 P.2d 763
YORK V. TURPEN (VETO) ** SEE OPINION NO. 87-506 (1987) **